JUSTICE STOUDER, specially concurring: While I agree with the majority and find Vaughn v. Speaker (1988), 126 Ill. 2d 150, 533 N.E.2d 885, conclusive on the issue presented, I write separately to express my concerns with the outcome. Either by statute or otherwise, plaintiffs in McCammant’s position should be afforded some form of relief from the normal operations of the statute of limitations. In our mobile society, more often than not plaintiffs and defendants do not live in the same community. Hence, plaintiffs are unlikely to hear of a defendant’s death. Also, since the insurance company is the real party in interest in these actions, if the action is filed wdthin the statute of limitations, the insurance company’s knowledge should be attributable to the executors of the decedents’ estate. In this type of case, neither the plaintiff nor his attorney has any reasonable or practical way of monitoring the defendant’s life or death. Consequently, the application of the statute of limitations, as in this case, produces an unfair result without any benefit to the legal system.